PER CURIAM.
In this case the defendant’s community control was held to have been violated (1) for being briefly absent from his residence to retrieve a birthday present from his parked car for his son, and (2) for being only a short distance away buying cigarettes. Defendant was otherwise complying with community control and all other special terms and conditions of his probation and the trial judge expressed his belief in the defendant’s explanation for his absences from the home. The greater weight of the evidence did not show that the two acts should have been considered as a willful and substantial violation of the community control. McCray v. State, 754 So.2d 776 (Fla. 3d DCA 2000); Dassau v. State, 731 So.2d 86 (Fla. 3d DCA 1999). Inept or negligent conduct is insufficient to demonstrate willfulness. McCray, supra, at 778.
Accordingly, the revocation of defendant’s community control is reversed.